IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 106 EM 2014
                              :
              Respondent      :
                              :
                              :
         v.                   :
                              :
                              :
JOSHUA HENRY,                 :
                              :
              Petitioner      :


                                       ORDER


PER CURIAM
      AND NOW, this 19th day of September, 2014, as Petitioner’s Petition for

Allowance of Appeal is pending at 304 EAL 2014, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED.